NOT FOR PUBLICATION                             FILED
                    UNITED STATES COURT OF APPEALS
                                                                           OCT 15 2015

                            FOR THE NINTH CIRCUIT                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS




UNITED STATES OF AMERICA,                        No. 13-10561

              Plaintiff - Appellee,              D.C. No. 4:12-cr-00235-YGR-1

 v.
                                                 MEMORANDUM*
KHUSAR MOBLEY,

              Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Northern District of California
                 Yvonne Gonzalez Rogers, District Judge, Presiding

                       Argued and Submitted March 11, 2015
                            San Francisco, California

Before: CALLAHAN, M. SMITH, and WATFORD, Circuit Judges.

      Khusar Mobley contends that the district court committed several procedural

errors and imposed a substantively unreasonable sentence. These claims are

without merit.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                                                         Page 2 of 4
      1. Mobley argues that his sentence was predicated on the district court’s

allegedly erroneous factual finding that he was the “mastermind” of the robbery

conspiracy. He is incorrect. The district court performed an accurate Guidelines

calculation, determining that Mobley fell within Criminal History Category III,

with a total offense level of 22. Mobley received adjustments for financial

motivation, conviction under 18 U.S.C. § 111(b), more than minimal planning, and

obstruction of justice. The district court did not commit clear error by concluding

that the robbery involved “more than minimal planning.” U.S.S.G. § 2A2.2(b)(1);

United States v. Lindholm, 24 F.3d 1078, 1086–87 (9th Cir. 1994). Mobley and his

co-defendants set up a fake grenade-launcher transaction after exchanging many

text messages with their would-be buyers and luring them to the restaurant parking

lot for the robbery. See U.S.S.G. § 2A2.2 cmt. n.2. The court’s application of the

more-than-minimal-planning adjustment was not predicated on the court’s

description of Mobley as the “mastermind” of the offense.

      Moreover, even if the facts did not support application of the more-than-

minimal-planning adjustment, Mobley’s total offense level would have remained

the same. The base offense level for the robbery conviction was 20, which under

the Guidelines became the base offense level for all three grouped counts. See

U.S.S.G. §§ 3D1.2(a)–(b), 3D1.3(a), 2B3.1(a), 2A2.2(a). Adding in the 2-level
                                                                           Page 3 of 4
adjustment for obstruction of justice, which Mobley does not challenge, his total

offense level would be 22 in any event.

      Mobley also contends that the district court improperly relied on outside

evidence in sentencing him, but, by his own admission, he can point to no such

evidence to support this claim.

      The district court did not fail to consider Mobley’s near-juvenile status in

fashioning his sentence. The court appropriately weighed and rejected it as a

mitigating factor. Because Mobley was an adult, nothing more was required. See

United States v. Amezcua-Vasquez, 567 F.3d 1050, 1054 (9th Cir. 2009).

      2. Mobley’s within-Guidelines sentence was not substantively

unreasonable. The district court explained why it was exercising its discretion to

impose a sentence at the high end of the Guidelines range. Nothing about

Mobley’s case compelled the court to impose a lower sentence. See United States

v. Carty, 520 F.3d 984, 995–96 (9th Cir. 2008) (en banc). Nor did the court abuse

its discretion by sentencing Mobley to a longer term of imprisonment than his co-

defendants. Unlike his co-defendants, Mobley was convicted of robbery, which

carries a higher base offense level than the assault charge to which his

co-defendants pleaded guilty. See U.S.S.G. §§ 2B3.1(a), 2A2.2(a). In addition,

unlike his co-defendants, Mobley received an enhancement for obstruction of
                                                                        Page 4 of 4
justice and did not receive a downward adjustment for acceptance of responsibility.

See U.S.S.G. §§ 3C1.1, 3E1.1. These differences account for the gap between

Mobley’s sentence and the sentences imposed on his co-defendants.

      AFFIRMED.